In an action seeking to recover damages for medical malpractice, the plaintiffs appeal from (1) a judgment of the Supreme Court, Nassau County (O’Connell, J.), dated April 16, 2003, and (2) an amended judgment of the same court dated June 27, 2003, which is in favor of the defendants and against them dismissing the complaint.
Ordered that the appeal from the judgment is dismissed, as the judgment was superseded by the amended judgment; and it is fhrther,
Ordered that the amended judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs’ contention, the trial court providently exercised its discretion in precluding their counsel from using the verified answer of the defendant Maureen Murphy to impeach her credibility with respect to a collateral matter which *501had no relevance to any issue in the case (see Feldsberg v Nitschke, 49 NY2d 636, 644 [1980]; Prendergast v Patel, 301 AD2d 508 [2003]).
The plaintiffs’ challenge to the trial court limiting their attorney’s use of deposition testimony during cross-examination of witnesses is unpreserved for appellate review (see CPLR 5501 [a] [1]).
The plaintiffs’ challenge to certain language set forth in the jury interrogatories is without merit, as the language was neither confusing nor misleading, and properly conveyed the issues in the case (see Cea v Freed, 178 AD2d 397 [1991] ; Zimmerman v Jamaica Hosp., 143 AD2d 86 [1988]).
The plaintiffs’ remaining contention is without merit. Krausman, J.P., Adams, Cozier and Rivera, JJ., concur.